Opinión disidente del
Juez Asociado Señor Negrón García.
En el fondo, la justa solución de este recurso plantea en sus inicios una cuestión pura de derecho; a saber, la vali-dez constitucional de una excepcional delegación de pode-res por la Asamblea Legislativa, asunto no atendido por el tribunal de instancia, el Tribunal de Circuito y, ahora, por este Foro. Elaboremos.
HH
La Corporación de Asistencia para la Educación Superior de Puerto Rico (PRHEAC, por sus siglas en inglés) es una corporación subsidiaria del Banco Gubernamental de Fomento creada el 8 de mayo de 1991, mediante la Reso-lución Núm. 4530 de la Junta de Directores del Banco, con-forme las facultades concedidas en el Art. 2 de la Ley Núm. *41917 de 23 de septiembre de 1948, según enmendada, 7 L.P.R.A. see. 552. Fue disuelta el 15 de abril de 1994 me-diante resolución, fecha cuando PRHEAC cesó operaciones y despidió a todos sus empleados.
Luego de los despidos, Maritza Rodríguez Román, vein-tiún (21) empleados unionados y cinco (5) gerenciales ins-taron demanda en el Tribunal de Primera Instancia, Sala Superior de San Juan, contra el Banco Gubernamental de Fomento, PRHEAC, la Unión de Empleados del Banco Gu-bernamental de Fomento (en adelante el Banco Guberna-mental) y Great Lakes Higher Education Corporation (Great Lakes). Alegaron, en síntesis, que eran empleados del Banco Gubernamental, con derecho a competir con los demás empleados de dicha corporación por las posiciones remanentes, ello conforme al principio de mérito y el crite-rio de antigüedad. (1)
Por su parte, el Banco Gubernamental de Fomento y PRHEAC solicitaron la desestimación sumaria de la demanda. Fundamentaron en que PRHEAC era una enti-dad corporativa distinta e independiente del Banco Guber-namental, y exenta de las disposiciones de la Ley de Personal del Servicio Público de Puerto Rico. La codemandada, Unión de Empleados del Banco Guberna-mental, también pidió la desestimación por inmadurez de la controversia y falta de jurisdicción. La otra codeman-dada, Great Lakes, solicitó igual remedio arguyendo que la demanda dejaba de exponer una reclamación que justifi-cara la concesión de un remedio. Consideradas dichas mo-*420ciones, el ilustre tribunal de instancia (Hon. Arnaldo López Rodríguez, Juez), desestimó la demanda en cuanto al Banco Gubernamental y PRHEAC, fundado en que no se habían agotado los remedios administrativos disponibles. Desestimó contra la Unión y Great Lakes por los funda-mentos esgrimidos.
De este dictamen, se recurrió ante nos. El 2 de noviem-bre de Í994 revocamos en cuanto a los codemandados Banco Gubernamental de Fomento y PRHEAC por enten-der que la controversia en litigio era esencialmente de de-recho, que no justificaba exigir se agotaran los remedios administrativos. Devolvimos para la continuación de los procedimientos.
Conforme ese mandato, instancia ordenó a las partes a someter memorandos en apoyo de sus respectivas contenciones. Maritza Rodríguez Román et al. argumenta-ron que PRHEAC era un álter ego del Banco e invocaron la aplicación de la norma esbozada en Calzada Quiñones v. D.A.C.O., 114 D.P.R 757 (1983). En oposición, los deman-dados adujeron que la doctrina establecida en dicho caso no aplicaba, ya que las relaciones laborales entre los unio-nados y la PRHEAC estaban controladas por el convenio colectivo. Insistieron, además, en que PRHEAC era una corporación distinta e independiente del Banco por dispo-sición de ley y no le cubría la Ley de Personal de Servicio Público de Puerto Rico, debido a que el convenio colectivo que rigió las condiciones laborales de los demandantes unionados “constituye la reglamentación exclusiva para propósitos de cesantía”.
El tribunal de instancia resolvió que PRHEAC no era álter ego del Banco Gubernamental, porque la propia Ley Núm. 17 de 23 de septimbre de 1948 (7 L.P.R.A. see. 551 et seq.), la caracteriza como una entidad completamente inde-pendiente del Banco. Dictaminó que el cierre de una corpo-ración subsidiaria tenía como consecuencia la cesantía de *421todos los empleados contratados por ésta, desestimando así la demanda.
Maritza Rodríguez Román et al. apelaron al Tribunal de Circuito de Apelaciones, el cual confirmó al concluir, entre otras, que por “mandato legislativo expreso la PRHEAC no es parte del Banco Gubernamental de Fomento”. De este dictamen se acude ante nos.(2)
II
El Banco Gubernamental es una corporación pública creada válida y directamente por la Asamblea Legislativa con el objetivo de ayudar al Estado en el desempeño de sus deberes fiscales y fomentar la economía, especialmente su industrialización. 7 L.P.R.A. see. 551. Entre las facultades otorgadas en su carta orgánica se encuentra:
(J) Crear empresas subsidiarias o afiliadas mediante resolu-ción de su Junta de Directores cuando en opinión de ésta tal acción es aconsejable, deseable o necesaria para el desempeño de las funciones del Banco o para cumplir con sus propósitos institucionales o para ejercer sus poderes. El Banco podrá vender, arrendar, prestar, donar o traspasar cualesquiera de sus bienes a las empresas subsidiarias así creadas. Las subsidia-rias creadas por el Banco en virtud del poder que se le confiere en este inciso constituirán instrumentalidades gubernamentales del Estado Libre Asociado de Puerto Rico independientes y se-paradas del Banco, y tendrán todos aquellos poderes, derechos, funciones y deberes que [esta ley] le confiere al Banco y que la Junta de Directores de éste les delegue. La Junta de Directores del Banco será la Junta de Directores de todas y cada una de dichas subsidiarias, con excepción de la subsidiar [i] a que se conocerá con el nombre de Fondo para el Desarrollo del Tu-rismo de Puerto Rico, la cual tendrá una Junta de Directores compuesta por el Presidente del Banco Gubernamental de Fo-mento para Puerto Rico, el Director Ejecutivo de la Compañía *422de Turismo y el Secretario de Hacienda. ... (Énfasis suplido.) 7 L.P.R.A. sec. 552(Cwarío)(J).
Este precepto plantea frontalmente la interrogante si-guiente ¿puede la Asamblea Legislativa delegar en una corporación pública la creación de entidades subsidiarias o afiliadas, que a su vez constituyan instrumentalidades cor-porativas gubernamentales, independientes y separadas?
III
Se impone un breve recuento histórico. Las corporacio-nes públicas tuvieron su génesis en la necesidad de promo-ver y maximizar la efectividad de la obra pública y cumplir con las nuevas y numerosas tareas que el estado confrontó a partir de la Segunda Guerra Mundial. Torres Ponce v. Jiménez, 113 D.P.R. 58, 62-63 (1982). En Puerto Rico, con el inicio del programa de desarrollo socioeconómico, fueron creadas para reducir costos, proveer infraestructura y me-jorar los servicios ofrecidos por el Estado. McCrillis v. Aut. Navieras de P.R., 123 D.P.R. 113, 127 (1989).
Como tal, ofrece servicios económicos o sociales públicos en nombre del Gobierno, pero como una entidad jurídica independiente. Esta característica la equipa con los atribu-tos jurídicos y comerciales propios de la empresa comer-cial, permitiéndole competir y lograr sus objetivos eficientemente. Commoloco of Caguas, Inc. v. Benítez Díaz, 126 D.P.R. 478, 490-492 (1990). Las funciones de las cor-poraciones públicas están enmarcados dentro de las facul-tades que la Asamblea Legislativa le otorga en su estatuto habilitador, pero sabemos que tales poderes y facultades delegadas legislativamente están delimitados por impera-tivos constitucionales que tienen su origen en la separa-ción de poderes.(3) "Las limitaciones que emanan del orden *423constitucional se plantean a la luz de la amplia cuestión de si una legislatura puede, y bajo qué circunstancia, delegar poderes a una agencia.” D. Fernández Quiñones, Derecho Administrativo y Ley Uniforme de Procedimientos Admi-nistrativos, Bogotá, Ed. Forum, 1993, 1993, pág. 60.
En el pasado, al adjudicar estas interrogantes, hemos reconocido la necesidad de delegar en el entorno de nues-tras condiciones sociales y económicas. En Viajes Gallardo v. Clavell, 131 D.P.R. 275 (1992), expresamos que dada la complejidad del aparato gubernamental, no puede exigír-sele a la Legislatura detallar e implantar directamente, y en diario cotidiano, sus programas, siendo su función esen-cial establecer pautas que guíen el mandato y la discreción de las agencias administrativas. Así también avalamos, como fundamento, el conocimiento técnico y la experiencia especializada que ostentan los organismos adminis-trativos. Véase, además, López v. Junta Planificación, 80 D.P.R. 646, 661 (1958).
IV
Según este prisma, incuestionablemente la Asamblea Legislativa puede delegar funciones reglamentarias o adjudicativas. Para evaluar judicialmente tales delegacio-nes hemos sujetado su validez a que se provean criterios adecuados y suficientes que guíen la actuación de la agencia. Luce & Co. v. Junta de Salario Mínimo, 62 D.P.R. 452 (1943); Hilton Hotels v. Junta Salario Mínimo, 74 D.P.R. 670 (1953); López Salas v. Junta de Planificación, supra; Consejo de Educación Superior v. U.I.A., 120 D.P.R. 224 (1987).
La Ley de Procedimiento Administrativo Uniforme del Estado Libre Asociado de Puerto Rico incorpora la acepción clásica reconocida de la delegación reglamentaria. Así, la define como el procedimiento mediante el cual una agencia formula, adopta, enmienda o deroga una regla o regla-*424mentó. 3 L.P.R.A. sec. 2102(m). Una regla es cualquier norma o conjunto de éstas de aplicación general que eje-cuta o interpreta la política pública, la ley o que regula los requisitos de las prácticas de una agencia. 3 L.P.R.A. see. 2102(1). Por otro lado, mediante el proceso adjudicativo ad-ministrativo se determinan hechos y derechos en casos o reclamaciones particulares.
En el caso ante nos se observa que la facultad concedida por la Asamblea Legislativa al Banco Gubernamental no está contenida dentro de la tradicional dicotomía delega-ción-reglamentaria, vis-á-vis delegación-adjudicativa. Cla-ramente la facultad vía resolución de crear una subsidia-ria, que a su vez sea una instrumentalidad del Estado, separada e independiente, no está enmarcada dentro del poder reglamentario; tampoco del poder adjudicativo.
Por esta razón tenemos que descartar el acostumbrado estándar de revisión judicial sobre la adecuacidad de guías —único para delegaciones de tipo reglamentario o adjudi-cativo— pues resulta inadecuado para evaluar la presente delegación.
En el caso novel que nos ocupa se impone analizar la naturaleza y el alcance de la propia tarea delegada.
Reconocemos las razones de peso económicas, sociales y políticas que han hecho necesario para el mejor funciona-miento del aparato gubernamental que la Asamblea Legis-lativa cree organismos administrativos en los cuales dele-gue funciones cuasi legislativas y cuasi judiciales. Pero, por lo loable que sea, permitir la delegación, a su vez, de la propia creación de corporaciones públicas —sean o no ca-racterizadas como subsidiarias— podría rebasar los límites de la doctrina de separación de poderes. Crear una agen-cia, establecer el alcance de sus funciones y fijar la política pública que pondrá en vigor, es tarea inherente e indelega-ble de la Rama Legislativa. Al amparo de los principios rectores que limitan al Poder Legislativo, éste puede crear corporaciones públicas, pero “quaere” si puede delegar di*425cha prerrogativa. Según esta óptica, de ser en la negativa, la concesión al Banco Gubernamental del atributo de crear instrumentalidades públicas separadas e independientes, aquí PRHEAC, sería inconstitucional.
En síntesis, la Legislatura sólo podía facultar al Banco Gubernamental, como lo hizo, de crear subsidiarias si en opinión de su Junta de Directores, era aconsejable o nece-saria para el cabal desempeño de las funciones del Banco. Subsiste la interrogante constitucional de si podía delegar su prerrogativa de independizarlas del Banco Guberna-mental y constituir a PRHEAC como corporación pública separada e independiente.
Esa decisión es vital para la fiel adjudicación del recurso. De la vida y muerte de una corporación pública, sujeta sola a la voluntad de una Junta de Directores, de-pende si se condena a todos o algunos de los empleados reclamantes a un purgatorio, sin posibilidad de redención laboral ni salarial.
Por los fundamentos antes expuestos no podemos sus-cribir el criterio mayoritario que deja en total indefensión a los demandantes Maritza Rodríguez Román et al., sin pa-sar juicio sobre el extremo constitucional aludido.
Procedía que, vía resolución, concediéramos término al Secretario de Justicia para, por conducto del Procurador General, expusiera sus argumentos en torno a la posible inconstitucionalidad del poder delegado al Banco Guberna-mental para crear subsidiarias, a sus vez, entidades corpo-rativas separadas e independientes.(4)

 Como remedio solicitaron órdenes de entredicho provisional, preliminar y permanente para que se ordenara: la paralización de una cesantía general anun-ciada por la Corporación de Asistencia para la Educación Superior de Puerto Rico (PRHEAC, por sus siglas en inglés) para todos sus empleados y la creación de un plan de reubicación dentro de todas las dependencias del Banco Gubernamental de Fomento (en adelante el Banco Gubernamental); la notificación a cada empleado de la existencia de dicho plan; la reinstalación en sus funciones de todos los empleados trasladados, cesanteados o que hubiesen renunciado por el efecto de la imposición del proceso de cesantía; así como indemnización por los alegados daños resultantes, los que fueron estimados en la suma de cien mil dólares ($100,000) para cada uno de ellos.


 Se señalan varios errores, entre éstos, que erró el Tribunal de Circuito al no resolver si el Banco puede crear instrumentalidades gubernamentales.


 B. Schwartz, Administrative Law, 3ra ed., Boston, Ed. Little Brown & Co., 1991: 1 Davis, Administrative Law Treatise (3ra ed. 1991).


 Dependiendo de la respuesta a la interrogante constitucional se confirmaría o no al Tribunal de Circuito de Apelaciones. De revocarse, devolveríamos al tribunal de instancia el caso para que oportunamente dirimiera la procedencia de las recla-maciones y defensas presentadas por las partes.